ICJ_046_SouthWestAfrica_ETH_ZAF_1964-10-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 20 OCTOBER 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 20 OCTOBRE 1964
Official citation :

South West Africa, Order of 20 October 1964,
T.C.J. Reports 1964, D. 171.

Mode officiel de citation :

Sud-Ouest africain, ordonnance du 20 octobre 1964,
C.T.J. Recueil 1964, p. 171.

 

Sales number 289
N° de vente:

 

 

 
171

COUR INTERNATIONALE DE JUSTICE

ANNEE 1964 1964
20 octobre
20 octobre 1964 Roe général

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de
la Cour,

vu l’ordonnance du 20 janvier 1964 fixant au 20 novembre 1964 la
date d’expiration du délai pour le dépôt de la duplique du Gouvernement
de l'Afrique du Sud ;

Considérant que, par lettre du 5 octobre 1964 reçue et enregistrée
au Greffe le 8 octobre 1964, l’agent du Gouvernement de l’Afrique du
Sud a, pour les raisons indiquées, demandé que l'expiration de ce délai
soit reportée au début du mois de janvier 1965 ;

Considérant que, le 8 octobre 1964, copie certifiée conforme de ladite
lettre a été communiquée à l'agent des Gouvernements de l'Ethiopie et
du Libéria, qui a été invité à faire connaître les vues de ces gouverne-
ments à cet égard ;

Considérant que, par lettre du 13 octobre 1964, l'agent des Gouverne-
ments de l'Ethiopie et du Libéria a exposé les raisons pour lesquelles ces
gouvernements s’opposaient à une prorogation du délai,
SUD-OUEST AFRICAIN (ORDONNANCE 20 X 64) 172

Reporte au 23 décembre 1964 la date d'expiration du délai pour le
dépôt de la duplique du Gouvernement de l'Afrique du Sud.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt octobre mil neuf cent soixante-quatre, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de
l'Ethiopie, au Gouvernement du Libéria et au Gouvernement de l'Afrique
du Sud.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier,
(Signé) GARNIER-COIGNET.
